Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 47-59 are rejected under 35 U.S.C. 103 as being unpatentable over Inui (US 2008/0060606) in view of Wizgall (US 2007/0122294).  Inui discloses a water pump (95) having a plain bearing (87a) and a balancer shaft (30) that drives the water pump in an engine.  Wizgall teaches the use of a plain bearing with the pressurized oil supply is old and well known in the art. Since the prior art references art from the same field of endeavor, the purpose disclosed by Wizgall would have been recognized in the pertinent art of Inui.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of Inui with the pressurized oil supplied bearing as taught by Wizgall.
Regarding claim 2, a spacer (87a) that defines a support surface that is spaced apart from the exterior surface of the engine housing, the water pump being coupled to the support surface and spaced apart from the exterior surface of the engine housing. Regarding claimed particular spacer structures, the provision of plain bearing and the oil supply, the rotational directions, the springs and the location, the configuration of the spacer such as a male spacer portion and a female spacer portion,  the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.    More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic fluid mechanic and normally has the laboratory test facilities. To optimize or select the suitable spacer structures, the plain bearing and the oil supply would be within the ability of ordinary skilled in this art. 
Regarding claim 3. The engine of claim 2, wherein the water pump has a coolant return port (97a) that is coaxial with the spacer (87).
Regarding claim 4, the water pump drive shaft (96) that extends through the spacer, the water pump having an impeller, the water pump drive shaft (96) driving the impeller; and a balancer driven gear (30) housed in the engine housing. 
Regarding claim 5. The engine of claim 2, further comprising a water pump drive shaft that extends through the spacer, the water pump having an impeller, the water pump drive shaft driving the impeller, wherein the plain bearing is supplied with pressurized oil.
Regarding claim 6, a radial seal ring disposed on the water pump drive shaft.
	Regarding claim 7, a water pump seal disposed between the impeller and the radial seal ring.
	Regarding claims 8-10, the provision of a particular spacer is a matter of mechanical design as explained supra.
Regarding claim 47, Inui as modified by Wizgall teaches that the water pump having a plain bearing that is supplied with pressurized oil; a balancer shaft (30) that drives the water pump; a water pump drive shaft (96) , the water pump having an impeller, the water pump drive shaft driving the impeller; an engine housing; and a balancer driven gear (93) housed in the engine housing, the balancer shaft driving the balancer driven gear (93), the balancer driven gear driving the water pump drive shaft, 25315-7-LOWE ACAT-1-2110ROAlSeattle, Washngton 9810420F.38133C? " F 206.381.3301the balancer shaft being housed in the engine housing, the balancer shaft driving the balancer driven gear.
Regarding claim 48,  Inui teaches the use of the spacer (87) that defines a support surface. The claimed particular shape of the spacer is considered as a matter of mechanical design as explained supra.
Regarding claims 49, 54, 59, the claimed particular rotations and the direction for the water pump drive shaft is considered as a matter of mechanical design as explained supra.
Regarding claim 50, Inui as modified by Wizgall teaches a water pump (95) having a plain bearing (87a) that is supplied with pressurized oil; a balancer shaft that drives the water pump: an engine housing having an exterior surface; a spacer that defines a support surface that is spaced apart from the exterior surface of the engine housing, the water pump being coupled to the support surface and spaced apart from the exterior surface of the engine housing; a water pump drive shaft that extends through the spacer, the water pump having an impeller, the spacer having a tubular structure that defines a plain bearing (87a) , the water pump drive shaft (96) having a proximal end portion and an opposite distal end portion coupled to the impeller, the water pump drive shaft extending through the plain bearing (87a) and driving the impeller; and25315-8-LOWE CUSTOMER NUMBER701 Fifth Avenue. Suite `48. ACAT-1-2110ROAlSeattle, Washngton 9810420F.38133C? " F 206.381.3301a radial seal ring (91b) disposed opposite the plain bearing from the proximal end portion of the water pump drive shaft. 
 	Regarding claim 51 and 52, the claimed particular springs and the location are 
is considered as a matter of mechanical design as explained supra.
	Regarding claim 53, Inui as modified by Wizgall teaches a water pump seal disposed between the impeller and the radial seal ring (See Fig. 5). 
Regarding claims 55-57, the claimed particular configuration of the spacer such as a male spacer portion and a female spacer portion that is configured to receive the male spacer portion, it is considered as a matter of mechanical design as explained supra.
Regarding claim 58, Inui shows that the balancer driven gear housed in the engine housing, the balancer shaft driving the balancer driven gear, the balancer driven gear driving the water pump drive shaft, the balancer shaft being housed in the engine housing, the balancer shaft driving the balancer driven gear, the balancer driven gear being disposed in a first side (31L) of the engine housing, the support surface facing a second side (87) of the engine housing that is opposite the first side of the engine housing.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 4, 2022